DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 1-3, 7-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,631,416 issued to Rilling et al. (“Rilling”).

As for claim 11, Rilling discloses a physical quantity measurement device for measuring a physical quantity of a fluid, comprising:
a measurement flow channel (20) through which the fluid flows;
a detection unit (25, 26, 30, 34-37) having a physical quantity detector (26) that detects a physical quantity of the fluid in the measurement flow channel (20); and
a housing (15, 80, 28, 38) that accommodates at least a part of the detection unit (25, 26, 30, 34-37) and forms the measurement flow channel (20), wherein the housing includes:
a housing attachment (38) that is attached to a predetermined attaching target (4); and
a position holding wall (“position holding wall” in annotated Fig. 1 below; upper portion of 15 that includes 49) holding a position of the detection unit (25, 26, 30, 34-37) by contacting (using 49) the detection unit (25, 26, 30, 34-37), 
the position holding wall includes a contact surface (49) that holds the position of the detection unit (25, 26, 30, 34-37) by contacting the detection unit (at 41) to prevent a movement of the detection unit toward the inward part in the alignment direction (vertical direction; col. 3, lines 47-54),
the detection unit (25, 26, 30, 34-37) is partially reduced in width (This product-by process limitation is broadly interpreted to include a structure of the detection unit that is narrower than another portion of the detection unit.  Element 41 is “reduced in width” compared to 37) to have a step shape (41; element 41 is a “step up” from 46) forming a unit contact portion (41) that is in contact with the contact surface (49), and the unit contact portion (41) is provided at a position close to an end of the detection unit (25, 26, 30, 34-37) in the alignment direction (see Figs.1 and 4), and
the physical quantity detector (26) is provided closer to the end of the detection unit (25) than the unit contact portion (41) is (see Fig. 1),
the detection unit (25, 26, 30, 34-37) has a plate surface (46) extending in the alignment direction (see Fig. 4),
the position holding wall (“position holding wall”) is a housing wall portion forming an inner peripheral surface (to accommodate 30, 34-37; see Fig. 3) of the housing (15, 80, 28, 38), and


    PNG
    media_image1.png
    705
    1051
    media_image1.png
    Greyscale

As for claim 1, Rilling discloses that the position holder (“position holding wall”) is thinner (at portion 15) than the housing attachment (38).

As for claim 2, Rilling discloses that one of two directions orthogonal to the alignment direction (out of the page in Fig. 3) is defined as a first direction (vertical direction of Fig. 3) and the other is defined as a second direction (horizontal direction in Fig. 3), and the position holding wall (“position holding wall”) includes at least one of:

a second holding protrusion that holds the position of the detection unit by contacting the detection unit to prevent a movement of the detection unit in the second direction (the second holding protrusion is optional and does not distinguish over the prior art).

    PNG
    media_image2.png
    677
    1083
    media_image2.png
    Greyscale

As for claim 3, Rilling discloses that
the first holding protrusion (“first holding protrusion”) protrudes toward the detection unit (at 35) in at least the first direction (see Fig. 3) among the first direction and the second direction, and
the second holding portion protrudes toward the detection unit in at least the second direction among the first direction and the second direction (the second holding protrusion is merely optional and does not distinguish over the prior art).

As for claim 7, Rilling discloses that the housing (15, 80, 28, 38) has a housing connector (“housing connector” in annotated Fig. 1 above) that connects the housing attachment (38) and the position holding wall (“position holding wall”).

As for claim 8, Rilling discloses that
the housing connector (“housing connector”) has an orthogonal portion (“orthogonal portion” in annotated Fig. 1 above) extending from the position holding wall (“position holding wall”) in a direction (horizontal in Fig. 1) orthogonal to the alignment direction (see Fig. 1), and
a separation distance (“separation distance” in annotated Fig. 1 above) between the orthogonal portion (“orthogonal portion”) and the physical quantity detector (26) is larger in the alignment direction than a thickness dimension (“thickness dimension” in annotated Fig. 1 above) of the orthogonal portion.

As for claim 9, Rilling discloses that the housing attachment (38) has a sealing holder (space in 38 that holds an O-ring in Figs. 1 and 2) that holds a sealing member (O-ring in Figs. 1 and 2) which is in contact with the attaching target (4).

As for claim 13, Rilling discloses a physical quantity measurement device for measuring a physical quantity of a fluid, comprising:
a measurement flow channel (20) through which the fluid flows;

a housing (15, 80, 28, 38) that accommodates at least a part of the detection unit (25, 26, 30, 34-37) and forms the measurement flow channel (20), wherein the housing includes:
a housing attachment (38) that is attached to a predetermined attaching target (4); and
a position holding wall (“position holding wall” in annotated Fig. 1 above; upper portion of 15 that includes 49) holding a position of the detection unit (25, 26, 30, 34-37) by contacting (using 49) the detection unit (25, 26, 30, 34-37), wherein the housing (15, 80, 28, 38) includes an inward part (15, 80, 28) positioned inward of the attaching target (4) and an outward part (38) positioned outward of the attaching target (4), the position holding wall (“position holding wall”) is provided inward of the housing attachment (38) in an alignment direction along which the inward part and the outward part are aligned (see Fig. 1), 
the position holding wall includes a contact surface (49) that holds the position of the detection unit (25, 26, 30, 34-37) by contacting the detection unit (at 41) to prevent a movement of the detection unit toward the inward part in the alignment direction (vertical direction; col. 3, lines 47-54),
the detection unit (25, 26, 30, 34-37) is partially reduced in width (This product-by process limitation is broadly interpreted to include a structure of the detection unit that is narrower than another portion of the detection unit.  Element 41 is “reduced in width” compared to 37) to have a step shape (41; element 41 is a “step up” from 46) forming a 
the physical quantity detector (26) is provided closer to the end of the detection unit (25) than the unit contact portion (41) is (see Fig. 1),
the housing (15, 80, 28, 38) has a housing connector (“housing connector” in annotated Fig. 1 above) that connects the housing attachment (38) and the position holding wall (“position holding wall”),
the housing connector (“housing connector”) has an orthogonal portion (“orthogonal portion” in annotated Fig. 1 above) extending from the position holding wall (“position holding wall”) in a direction (horizontal in Fig. 1) orthogonal to the alignment direction (see Fig. 1), and
a separation distance (“separation distance” in annotated Fig. 1 above) between the orthogonal portion (“orthogonal portion”) and the physical quantity detector (26) is larger in the alignment direction than a thickness dimension (“thickness dimension” in annotated Fig. 1 above) of the orthogonal portion.

Allowable Subject Matter
Claims 14 and 15 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Regarding claims 10, 14 and 15, the prior art of record and the examiner’s knowledge does not disclose or suggest a housing opening that is provided outward of a position holder in an alignment direction; and an accommodation space that extends from the housing opening in the alignment direction toward an inward part and accommodates at least a part of a detection unit, in combination with the other limitations of the claims.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
On pages 12-14 of the Remarks, Applicant argues that Rilling does not disclose a detection unit that is partially reduced in width to have a step shape forming a unit contact portion.  The examiner respectfully disagrees.  Rilling discloses a detection unit (25, 26, 30, 34-37) that is partially reduced in width (This product-by process limitation is broadly interpreted to include a structure of the detection unit that is narrower than another portion of the detection unit.  Element 41 is “reduced in width” compared to 37) to have a step shape (41; element 41 is a “step up” from 46) forming a unit contact portion (41) that is in contact with the contact surface (49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853